Exhibit 10.2




August 11, 2010




Consulting Agreement – Pacific Blue Energy Corp.




This agreement dated August 11, 2010 is made By and Pacific Blue Energy Corp
"Company", (George Sagredos). (the “Consultant”), of 17 Rue Du L Annonciade,
Monaco, 98000."




WHEREAS, the Consultant is in the business of assisting public companies in
strategic business planning, and corporate development services designed to make
the investing public knowledgeable about the benefits of stock ownership in the
Company; and




WHEREAS, the Company recognizes that the Consultant is not in the business of
stock brokerage, investment advice, activities which require registration under
either the Securities Act of 1933 (hereinafter "the Act") or the Securities and
Exchange Act of 1934 (hereinafter "the Exchange Act"), underwriting, banking, is
not an insurance Company, nor does it offer services to the Company which may
require regulation under federal or state securities laws; and




WHEREAS, the parties agree, after having a complete understanding of the
services desired and the services to be provided, that the Company desires to
retain Consultant to provide such assistance through its services for the
Company, and the Consultant is willing to provide such services to the Company;




NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the receipt and sufficiency of which is hereby acknowledged, the parties
agree as follows:




1. DUTIES AND INVOLVEMENT.




The Company hereby engages Consultant to provide corporate development services.
The services may include, but not by way of limitation, the following services:
consulting with the Company's management concerning marketing surveys, investor
accreditation, availability to expand investor base, investor support, strategic
business planning, broker relations, conducting due diligence meetings,
attendance at conventions and trade shows, assistance in the preparation and
dissemination of press releases and stockholder communications, consulting of
mergers with companies, review and assistance in updating a business plan,
review and advise on the capital structure for the Company, propose legal
counsel, assist in the development of an acquisition profile and structure,
recommend financing alternatives and sources, and consult on corporate finance
and/or investment banking issues. In addition, these services may include
production of a corporate profile and fact sheets, personal consultant services,
financial analyst and newsletter campaigns, conferences, seminars and national
tour, including, but not by way of limitation, due diligence meetings, investor
conferences and institutional conferences, printed media advertising design,
newsletter production, broker solicitation campaigns, electronic public
relations campaigns, direct mail campaigns, placement in investment publications
and press releases.




2. RELATIONSHIP AMONG THE PARTIES.




Consultant acknowledges that it is not an officer, director or agent of the
Company, it is not, and will not, be responsible for any management decisions on
behalf of the Company, and may not commit the Company to any action. The Company
represents that the consultant does not have, through stock ownership or
otherwise, the power neither to control the Company, nor to exercise any
dominating influences over its management.




Consultant understands and acknowledges that this Agreement shall not create or
imply any agency relationship among the parties, and Consultant will not commit
the Company in any manner except when a commitment has been specifically
authorized in writing by the Company. The Company and the Consultant agree that
the relationship among the parties shall be that of independent contractor, and
therefore the Company shall be absolved of any liabilities with respect to the
Consultants practices and operations as per the duties outlined above.




3. EFFECTIVE DATE, TERM AND TERMINATION.




This Agreement shall be effective on July 15th, 2010 and will continue until Jan
15th , 2011. This six month Agreement can only be modified if mutually agreeable
and in writing.




4. OPTION TO RENEW AND EXTEND.




Company may renew this Agreement on the same terms by providing written notice
to Consultant at any time prior to the expiration hereof.





--------------------------------------------------------------------------------

5. COMPENSATION AND PAYMENT OF EXPENSES.




The Company agrees to pay the Consultant in the form of restricted 144 shares of
250,000. The Company shall have no other obligation to Consultant for payment,
excepting the obligation for additional compensation as contained herein.




6. SERVICES NOT EXCLUSIVE.




Consultant shall devote such of its time and effort necessary to the discharge
of its duties hereunder. The Company acknowledges that Consultant is engaged in
other business activities, and that it will continue such activities during the
term of this Agreement. Consultant shall not be restricted from engaging in
other business activities during the term of this Agreement.




7. CONFIDENTIALITY.




Consultant acknowledges that it may have access to confidential information
regarding the Company and its business. Consultant agrees that it will not,
during or subsequent to the term of this Agreement, divulge, furnish or make
accessible to any person (other than with the written permission of the Company)
any knowledge or information or plans of the Company with respect to the Company
or its business, including, but not by way of limitation, the products of the
Company, whether in the concept or development stage, or being marketed by the
Company on the effective date of this Agreement or during the term hereof.




8. COVENANT NOT TO COMPETE.




During the term of this Agreement, Consultant warrants, represents and agrees
that it will not directly participate in the information developed for and by
the Company.




9. INDEMNIFICATION.




Company agrees to indemnify and hold harmless the Consultant and its respective
agents and employees, against any losses, claims, damages or liabilities, joint
or several, to which either party, or any such other person, may become subject,
insofar as such losses, claims, damages or liabilities (or actions, suits or
proceedings in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
registration statement, any preliminary prospectus, the prospectus, or any
amendment or supplement thereto; or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein, or necessary to make the statements therein not misleading; and will
reimburse the Consultant, or any such other person, for any legal or other
expenses reasonably incurred by the Consultant, or any such other person, in
connection with investigation or defending any such loss, claim, damage,
liability, or action, suit or proceeding.




The Consultant agrees to indemnify and hold harmless the Company and its
respective agents and employees, against any losses, claims, damages or
liabilities, joint or several, to which either party, or any such other person,
may become subject, insofar as such losses, claims, damages or liabilities (or
actions, suits or proceedings in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in the investor relations material, or services as outlined in Section 1 of this
agreement by the Consultant.




10. MISCELLANEOUS PROVISIONS




Section a Governing law. The Agreement shall be construed by and enforced in
accordance with the laws of the State of Nevada.




Section b Entire agreement. This Agreement contains the entire understanding and
agreement among the parties. There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto. This
Agreement may be amended only in writing signed by all parties.




Section c Counterparts. This Agreement may be executed in duplicate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement. In the event that the
document is signed by one party and faxed to another the parties agree that a
faxed signature shall be binding upon the parties to this agreement as though
the signature was an original.




Section d Successors. The provisions of this Agreement shall be binding upon all
parties, their successors and assigns.





2




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement to be effective as of the day and year provided herein.




Witnessed by:

 

Pacific Blue Energy Corp

 

/s/ Joel Franklin

Signature

 

Joel Franklin

Name

 

George Sagredos

 

/s/George Sagredos

Signature

 

George Sagredos

Name








3


